Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 1 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WINDWARD BORA, LLC, Case No.: 7:19-cv-04503-CS
Plaintiff,
-against -

JOHN SOTOMAYOR; ALEXANDRIA LOAIZA;

AMERICAN EXPRESS CENTURION BANK;

MIDLAND FUNDING LLC D/B/A IN NEW YORK

AS MIDLAND FUNDING OF DELAWARE LLC;

NEW YORK STATE TAX COMMISSION,

Defendants,

 

DEFAULT JUDGMENT OF FORECLOSURE AND SALE
On the Complaint duly filed in this action on May 16, 2019, the Notice of Pendency of
Action filed with the Westchester County Clerk, and all papers filed in and proceedings had
thereon, and on reading and filing the Declaration in Support of Plaintiff's Motion of Seth
D. Weinberg, Esq., counsel for Plaintiff, dated August 20, 2020, from which it appears that
each of the named defendants herein have been duly served with the Summons and
Complaint in this action, or have voluntarily appeared personally or by their respective
attorneys, or are not indispensable parties to this action, and stating that more than the
legally required number of days had elapsed since said defendants were served and/or
cectain
appeared; and that hoy of the defendants had served any answer to said Complaint, nor had
their time to do so been extended; and that the Notice of Pendency containing all the
particulars required to be stated therein was duly filed in the Office of the Clerk of the
County of Westchester and has not been amended to add new parties or to embrace real

property not described in the Complaint,
Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 2 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 2 of 9

And, on reading and filing the Affidavit of Yonel Devico, with exhibits annexed
thereto, it appears that the sum due to Plaintiff for unpaid principal, interest, and pre
acceleration late fees is $100,974.32 through June 10, 2013, and that the Premises should
be sold as one parcel, and on reading and filing the Motion of Windward Bora, LLC
(“Plaintiff”), the Declaration of Seth D. Weinberg, Esq. with exhibits;

Now, upon proof of due notice of this application upon all parties who have not
waived the same, and this matter having segulatly come on to be heard, and there being no

opposition thereto,

ON MOTION of Hasbani & Light, P.C., attorneys for Plaintiff, it is
1h Part 5

ORDERED, that Plaintiff’s motion is granted, and it is further

ORDERED, that a default judgment is issued in favor of Plaintiff and against
defendants Alexendria-boata§, American Express Centurion Bank, and Midland Funding
d/b/a in New York as Midland Funding of Delaware LLC; and it is further

ORDERED, ADJUDGED AND DECREED that the mortgaged premises,
commonly knownas 2359 Maple Avenue, Cortlandt Manor, New York 10567 and identified
on the Westchester County Tax Map as Section: 45.10 Block: 3 Lot: 5 and more particularly
described in Schedule “A” annexed hereto (the “Premises”) be sold, in one parcel, at public

auction in the Hon, Charles L. Brieant Jr. eral Building and Courthouse, 300 Quarropas Street,

Room __, White Plains, New York 10601 on any of the week the courthouse is open at a

Magistrate Judge Hon. who is hereby appointedsReferee for that purpose

 

(hereinafter “Referee”), that the said Referee set the date of sale and give publitngtice of the time
Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 3 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 3 of 9

   
  
 
  
   
   
   
 
     
    
   
 
   

and place of such sale in accordance with New York Real Property Actions and Proceedings Law

(“RPAPLX) § 231 in the published in Westchester County, New York; and it is

, ADJUDGED AND DECREED that said Referee shall accept at such
sale the highest bitl offered by a bidder, who shall present government-issued photo
identification to the Ref&ree, and shall require that such successful bidder immediately pay to
the Referee in cash or certified or bank check payable to such Referee, ten (10%) percent of
the sum bid and shall execute Referee’s Terms of Sale for the purchase of the Premises, unless
such successful bidder is Plaintiff herein, in which case, no deposit against the purchase price
shall be required; and it is further
ORDERED, ADJUDGED AND, DECREED that in the event the first successful
bidder fails to immediately pay the ten percent deposit as provided herein or fails to execute
the Terms of Sale immediately following the bidding upon the Premises, the Premises shall
thereafter immediately, on the same day, be re-offgred at auction; and it is further
ORDERED, ADJUDGED AND DECREED\hat the closing of title shall take place
at the office of the Referee at or at such other location a&the Referee shall determine within
thirty (30) days, unless otherwise stipulated by Plaintiff, the\Referee, and the purchaser; and
it is further
ORDERED, ADJUDGED AND DECREED that the Referee deposit all funds
received pursuant to this Judgment in his own name as Referee for the\penefit of this action
with the Clerk of this Court, which proceeds of sale may be withdrawn or\his own order in

connection with the closing of title pursuant to this Judgment; and it is further

ORDERED, ADJUDGED AND DECREED that said Referee on regeiving the
    
   
 
     
 
     
  
  
 

Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 4 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 4 of 9

of such sale shall forthwith pay therefrom:

FIRST: The statutory fees and commissions of said Referee, if any. In the event a
schedulsd sale is adjourned, cancelled, or postponed, Plaintiff shall compensate the
Referee inthe sum of $250.00 for each adjournment, cancellation, or postponement,
unless the Referee has requested the adjournment, cancellation, or postponement,
be entitled to such compensation. Such compensation may be
recouped from the proceeds of sale as a cost to Plaintiff. This Judgment shall constitute
the necessary prior authoNzation for compensation as set forthherein.

SECOND: The expenses of thasale, including the cost of advertising as shown on the bills

presented and certified by said Referee to be correct, copies of which shall be annexed to

the Report of Sale.
THIRD: Pursuant to RPAPL § 1354, in accordance with their priority according to law,

taxes, assessments, sewer rents, water rates ahd any charges placed upon the Premises by

a municipal agency which have priority over the foreclosed mortgage, which are liens on
the Premises at the time of sale with such penalties which may have lawfully accrued
thereon to the date of payment.
FOURTH: Said Referee shall then pay to Plaintiff or to Plaintiffs attorneys the sum of
$165,191.18, the said amount so reported due as aforesaid, together with interest thereon
from January 15, 2020, the date the interest was calculated to in Said Report at the Note
rate, to the date of entry of this Judgment, and thereafter at the statutory\post-judgment rate
to the date of transfer of title, or so much thereof as the purchase money bf the Premises

will pay of the same, together with any advances as provided for in the instrument which

Plaintiff may have made for taxes, insurance, principal and interest and any othet\charges
Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 5 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 5 of 9

    
   
   
   
   
   
  
   
 

due\o prior mortgages or to inspect, repair, appraise and/or maintain the Premises pending
the conSymmation of this foreclosure sale, not previously included in the computation and
upon preseration to the Referee of receipts for said expenditures, all together with interest

thereon pursuant to the Note and Mortgage, as above provided, and copies of such receipts

shall be annexed to the Referee's Report of Sale pursuant to RPAPL § 1355; and it is further
ORDERED, ADJUDGED AND DECREED that in case Plaintiff be the purchaser
of said mortgaged Premises at Said sale, said Referee shall not require Plaintiff or Plaintiff's
assignee to pay in cash the entire Amount bid at said sale, but shall execute and deliver only
to Plaintiff or to Plaintiff's assignee y Deed of the Premises sold upon the payment to said
Referee of the sum awarded to him or\her under the above provisions marked “FIRST”,
“SECOND”, and “THIRD” if such expenyes were paid by the Referee, or in lieu of the
payment of said last mentioned amounts, upon\filing with said Referee receipts of the proper
municipal authorities showing the payment thergof. The balance of the amount bid, after

deducting therefrom the aforementioned paymenty for Referee for compensation and
expenses, taxes, assessments, sewer rates, water rates\ and priority liens of a municipal
agency, shall be allowed to Plaintiff and applied by said Referee upon the amounts due to
Plaintiff as specified above in item marked “FOURTH”. If upyn so applying the balance of
the amount bid, there shall be a surplus over and above the said amyunts due to Plaintiff, then
Plaintiff shall pay to said Referee, upon delivery to Plaintiffofsaid Refexee’s Deed, the amount
of such surplus, which shall be applied by the Referee, upon motion made kursuant to RPAPL
§ 1351(3) and proof satisfactory to the Referee of the sums due thereon, to ‘any subordinate

mortgage duly recorded against the Premises, pursuant to RPAPL § 1345), w ich payment

shall be reported in the Referee’s Report of Sale. Any surplus remaining after all\payments
Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 6 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 6 of 9

   
    
    
    
   
   
 
   
   
    
   
 

as hexein provided shall be deposited into Court in accordance with RPAPL § 1345(4) and the
Referedshall give notice of such surplus to the owner of the mortgaged Premises as identified
by Plaintiff\at the time of the sale; and it is further

ORDERED, ADJUDGED AND DECREED that said Referee take the receipt of
Plaintiff or Plaintiffs attorney for the amounts paid as herein before directed in item marked
“FOURTH”, and filet with his/her Report of Sale, that he/she deposit the surplus monies, if
any, with the Clerk of thts Court within five (5) days after the same shall be received unless
such period be deemed exterMed by the filing of an application for additional compensation
as set further herein, to the credit &f this action, to be withdrawn only on the order of the Court,
signed by a judge of the Court; that the said Referee make his/her Report of such Sale under
oath showing the disposition of the procteds of the sale and accompanied by the vouchers of
the person to whom payments were made arid file it with the Clerk of this Court within thirty
(30) days after completing the sale and executing the proper conveyance to the purchaser, or
within thirty days of the decision of the Court with.respect to any application for additional
compensation; and it is further

ORDERED, ADJUDGED AND DECREED th

if the proceeds of such sale be

insufficient to pay the amount reported due to Plaintiff with Wnterest and costs as aforesaid,
Plaintiff may recover of defendant John Sotomayor the whole deNiciency or so much thereof
as the Court may determine to be just and equitable of the residue\of the debt remaining
unsatisfied after the sale of the mortgaged Premises and the application of proceeds thereof,
provided a motion for deficiency judgment shall be made as prescribed by RPAPL § 1371
within ninety (90) days of the delivery of the Deed by the Referee, and the amo

determined and awarded by an order of this Court as provided for in said action;\and it is
Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 7 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 7 of 9

fukther

 
  
 
   
  
   
 
   
  
  
  
 
 

ORDERED, ADJUDGED AND DECREED that the purchaser or purchasers at such
sale be let\into possession of the Premises on production of the Referee’s Deed or Deeds; and
it is further
, ADJUDGED AND DECREED, that each and all of the defendants in
this action, and all jyersons claiming under any of them after the filing of such Notice of
Pendency of this action, be and they are hereby forever barred and foreclosed of all right,
claim, lien, title, interest ard equity of redemption in the said mortgaged Premises and each
of every part thereof; and it is fyrther

ORDERED, ADJUDGED\AND DECREED, that said Premises to be sold in one

parcel in “as is” physical order and cohdition on the day of sale, subject to:

any state of facts that an inspeckion of the Premises would disclose;

- any state of facts that an accurate syrvey of the Premises would disclose;

- sums, if any, of real estate taxes, and aSsessments, water, sewer, and vault charges,
with interest and penalties, including lien aud certificate sales for delinquent items,

- covenants, reservations, restrictions, easements, \declarations, rights of way and
public utility agreements of record, if any;

- any building and zoning ordinances of the municipalit)\\in which the mortgaged
Premises is located and any violations of same;

- any and all rights of tenants, or persons in possession of the Rremises other than

tenants, or any portion thereof;

- any equity of redemption of the United States of America to redeem\the Premises
Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 8 of 9
Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 8 of 9

   
  
 
 
 
 
   
 

Oxany portion thereof within one hundred twenty (120) days from date of sale; and
- prior I?sa(s) of record to the mortgage being foreclosed, if any, except those liens
addressed in RPAPL § 1354;
and it is further
ORDERED, that in the absenc®\of the Referee, the Court may designate a Substitute
Referee forthwith; and it is further
ORDERED, that a copy of this Judgment with Notice of Entry shall be served upon

the designated Referee, the owner of the equity of redemptign as of the date of filing of the
Notice of Pendency, any tenants or occupants named in this actionand any other party entitled
to notice.

The description of the Premises encumbered by the mortgage being foreclosed is

annexed hereto as Schedule “A”.

ENTER:

(Who hese _tolt/r.

Honorable ‘Cathy Seibel
United States District Court
Southern District of New York
 

Case 7:19-cv-04503-CS Document 130 Filed 10/05/20 Page 9 of 9
~y Case 7:19-cv-04503-CS Document 102 Filed 08/20/20 Page 9 of 9

EXHIBIT
SCHEDULE A DESCRIPTION

Tille Number AAWO6-2257 Page 1

ALL that certain plot, piece or parcel of land situate, lying, and being in the Town of So

Corlandt, County of Westchester, and State of New York, being bounded and
described as follows:

BEGINNING at a point on the southerly side of Maple Avenue, North 59 degrees 33°
30" West 291.78 feet, North 51 degrees 21' 20" West 78.31 feet, and North 47
degrees 46' 40" West 39.11 feet from a point on the southerly side of Maple Avenue
where (he same is intersected by the westerly line of lands shown on map of

“Dickerson Mountain Est.," filed in the Westchester County Clerk's Office, Division of
Land Records, as Map No. 3763;

RUNNING THENCE from said point along lands now or formerly of Paul and Paulette
Rosenzweig the following courses and distances: South 54 degrees 54° 30" West
41,59 feet; South 53 degrees 36° 00" West 48.70 feet, South 15 degrees 53’ 30" West
36.78 feet, South 21 degrees 39° 20" East 44.36 feet, South 06 degrees 30' 00" West
51.08 feet, and South 08 degrees 35' 40" East 101.58 feet fo a point;

THENCE continuing along lands of Rosenzweig North 66 degrees 56' 00" West
110.00 feet to a point on the easterly side of Furnace Dock Road;

“RUNNING THENCE along the easterly side of Furnace Dock Road the following
courses and distances: North 23 degrees 09’ 30" East 22.49 feet, North 15 degrees
08' 00" East 38.27 feet, North 02 degrees 49' 00" West 18.53 feet, North 22 degrees
5?' 40" West 76.31 feet, North 23 degrees 11‘ 30" West 51.47 feet, Norlh 21 degrees
51' 30" West 34.00 feet, North 07 degrees 50' 10" West 121.33 feel, North 49
degrees 01' 30" East 22.97 feet, and South 78 degrees 57' 00" East 12,26 feet to a
point on the southerly side of Maple Avenue;

THENCE running along the southerly side of Maple Avenue the following courses and

distances: South 52 degrees 49' 00” Easl 19.87 feet, South 56 degrees 44° 20" East
100.17 feet, South 62 degrees 48’ 00" East 62.34 feet, and South 54 degrees 35° 50"
East 43.60 feet to the point or place of BEGINNING,

 

 
